Title: From Thomas Jefferson to United States Congress, 29 December 1807
From: Jefferson, Thomas
To: United States Congress


                        
                             To the Senate & House of
                                    Representatives 
                        
                                of the United States
                            
                        Dec. 30. 1807.
                  
                        I communicate to Congress the inclosed letters from Governor Hull respecting the Indians in the vicinity of
                            Detroit residing within our lines. they contain information of the state of things in that quarter which will properly
                            enter into their view in estimating the means to be provided for the defence of our country generally.
                        
                            Th: Jefferson 
                            
                            
                                                
                    